* Reporter's Note: For former holding in this case see126 Ohio St. 623.
This cause came on to be heard upon the motion of respondents to dismiss, and was argued by counsel. On consideration whereof it is ordered and adjudged that said motion be, and the same hereby is, sustained, and that this cause be, and the same hereby is, dismissed upon authority of Miner v. Witt, 82 Ohio St. 237.
Cause dismissed.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur. *Page 582